Case: 13-13569   Date Filed: 09/05/2014   Page: 1 of 4


                                                        [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-13569
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket Nos. 1:10-cv-23517-CMA,
                         1:07-cr-20305-CMA-1




TRAVIS BECKLES,

                                                          Petitioner-Appellant,

                                    versus

UNITED STATES OF AMERICA,

                                                        Respondent-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (September 5, 2014)



Before WILSON, ANDERSON, and EDMONDSON, Circuit Judges.
              Case: 13-13569     Date Filed: 09/05/2014   Page: 2 of 4


PER CURIAM:


      Travis Beckles, a federal prisoner serving a 216-month sentence for

possessing a sawed-off shotgun as a convicted felon, appeals the denial of his

counseled 28 U.S.C. § 2255 motion to vacate his sentence. In his § 2255 motion,

Beckles claimed that he was improperly sentenced as a career offender under

U.S.S.G. § 4B1.1 because his conviction for possession of a sawed-off shotgun

was not a “crime of violence.” The district court ultimately denied the claim,

citing our decision in United States v. Hall, 714 F.3d 1270 (11th Cir. 2013).

      On appeal, Beckles acknowledges that Hall forecloses his claim, but

contends that the case was wrongly decided. For the following reasons, we affirm.



                                         I.



      In a § 2255 proceeding, we review questions of law de novo. Lynn v. United

States, 365 F.3d 1225, 1232 (11th Cir. 2004). We are bound by the opinion of a

prior panel unless the Supreme Court or this Court sitting en banc overrules that

opinion. United States v. Lawson, 686 F.3d 1317, 1319 (11th Cir. 2012).

      Under § 4B1.1 of the Sentencing Guidelines, a defendant who is convicted

of a felony crime of violence or a controlled substance offense, and who already

had two prior such convictions, is subject to an enhanced sentence for being a
                                         2
               Case: 13-13569      Date Filed: 09/05/2014    Page: 3 of 4


career offender. U.S.S.G. § 4B1.1(a). The term “crime of violence” includes “any

offense under . . . state law, punishable by imprisonment for a term exceeding one

year, that . . . involves conduct that presents a serious potential risk of physical

injury to another.” U.S.S.G. § 4B1.2(a).

      The commentary to § 4B1.2(a) explicitly states that “[u]nlawfully possessing

a firearm described in 26 U.S.C. § 5845(a) (e.g., a sawed-off shotgun or sawed-off

rifle, silencer, bomb, or machine gun) is a ‘crime of violence.’” U.S.S.G. § 4B1.2

cmt. n. 1. Commentary in the Sentencing Guidelines that interprets a guideline “is

authoritative unless it violates the Constitution or a federal statute, or is

inconsistent with, or a plainly erroneous reading of, that guideline.” Stinson v.

United States, 508 U.S. 36, 37, 113 S. Ct. 1913, 1915, 123 L. Ed. 2d 598 (1993).

      In Begay v. United States, 553 U.S. 137, 128 S. Ct. 1581, 170 L. Ed. 2d 490

(2008), the Supreme Court concluded that an offense is a “violent felony” under

the Armed Career Criminal Act (“ACCA”) -- which defines the term using

language nearly identical to the definition of “crime of violence” under U.S.S.G. §

4B1.2(a) -- only if it is “roughly similar, in kind as well as in degree of risk posed”

to the ACCA’s enumerated crimes of burglary of a dwelling, arson, extortion, or

unlawful use of explosives. See Begay, 553 U.S. at 143, 128 S.Ct. at 1585.

Applying Begay, in United States v. McGill, 618 F.3d 1273 (11th Cir. 2010), we




                                            3
                 Case: 13-13569   Date Filed: 09/05/2014   Page: 4 of 4


concluded that a prior conviction for mere possession of a sawed-off shotgun, is

not a “violent felony” under the ACCA. McGill, 618 F.3d at 1277.

      In Hall, we decided that possession of an unregistered sawed-off shotgun, as

defined by 26 U.S.C. § 5861(d), qualifies as a “crime of violence” under

§ 4B1.2(a), based on the commentary to that guideline provision. Hall, 714 F.3d at

1273. We explained that the commentary was controlling over Begay and McGill,

because the commentary did not violate the Constitution or a federal statute, and

was not inconsistent with, or a plainly erroneous reading of, the guideline text. Id.

at 1273–74.

       Here, Beckles’s claim fails on the merits under Hall, and we are bound by

that decision.

      AFFIRMED.




                                          4